Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to applicants correspondence mailed 07/13/2022.  The amendment to the claims mailed 07/13/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of  group I and species DMR KCNK12-MSH2, SEQ ID NO 5  in the reply filed on 07/13/2022 is acknowledged.
Claims 4-5 and 45-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.  Because applicant elected the species DMR KCNK12-MSH2 the additional species recited in claims 4-5 and 45-47 are withdrawn.
Drawings
The drawings are acceptable. 

Claim Objections

Claim 48 is objected to because of the following informalities:  “MHS2” in line 3 is a typographical error and should be “MSH2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 31-33, 35-36 and 48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature and recite an abstract idea  without significantly more. abstract idea that include mental processes. This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea and not significantly more than the law of nature.  
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “determining” a methylation status and determining whether the subject has a colorectal neoplasm based at least in part on the determined methylation status of each of the one or more markers.  Neither the specification or the claims set forth limiting definition for determining and determining a methylation status is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the methylation in a reference and a sample and concludes a subject has a colorectal neoplasm.  
Additionally claim 52 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation status of KCNK12, MSH2, or within both KCNK12 and MSH2 and colorectal neoplasm.  This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble (A method for detecting a colorectal neoplasm in a human subject) and wherein clause of wherein determining whether the subject has a colorectal neoplasm based at least in part on the determined methylation status of each of the one or more markers.  
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of methylation status of methylation locus comprising at least a portion of differentially methylated region within gene KCNK12, MSH2, or within both genes KCNK12 and MSH2 and determining whether the subject has a colorectal neoplasm based at least in part on the determined methylation status does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  
Claim 2 further limits the colorectal neoplasm and recites an additional abstract idea of a mental process.  The recitation of “classifying” is a mental process.  Claim 3, 31-32 further limit the sample; claims 6-7, 9-10 and claim 33 further describe how the step of methylation status is determined, and claims 8, 36, and 48 further describe the methylation marker.  The steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above. These limitations do not add significantly more to the claims outside of the judicial exception as it further characterizes the judicial exception regarding the correlation of methylation status of MSH2, KCNK12 or between genes KCNK12 and MSH2, including SEQ ID NO 5 ZNF215 and detecting colorectal cancer. None of these claims recite additional elements that integrate the abstract idea or natural law.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps determining methylation status of each of one or more markers identified in a sample obtained from the subject within gene KCNK12, MSH2, or within both KCNK12 and MSH2 or SEQ ID No 5 is well-understood, routine, and conventional activities in the art.  The step of obtaining a biological sample and determining the methylation status of  gene KCNK12, MSH2, or within both KCNK12 and MSH2 or SEQ ID No 5  merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of determining methylation status of genes KCNK12, MSH2, or within both KCNK12 and MSH2 or SEQ ID No 5 is well-established, routine and conventional in the art.  As address in the instant specification methods of isolating nucleic acids and measuring methylation status are well-known in the art (See para 172-173).   There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates determining methylation status of KCNK12 and MSH2  in patients with colorectal cancer (WO2020/069350 A1).  Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine methylation status of a portion of KCNK12, MSH2 and SEQ ID NO 5.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 31-33, 35-36 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of detecting a colorectal neoplasm in a human subject and determining whether the subject has a colorectal neoplasm based at least in part on the determined methylation status of each of the one or more markers. While the claim requires detecting colorectal neoplasm in a subject the claim further recites at least in part on methylation levels, it is unclear how a person is determined to have colorectal neoplasm because it is unclear what part the role of methylation levels is required on the diagnosis and if there are other unstated requirements to diagnosis a subject.  While the claim requires determining whether the subject has a colorectal neoplasm based at least in part on the determined methylation levels there are no recited steps that correlate specific methylation levels with diagnosis or detection and therefore it is unclear when or how a person is diagnosed and how the methylation levels limit the determining step and one of ordinary skill in the art would not be apprised of infringing on the claimed method.  According the recitation of determining whether the subject has a  colorectal neoplasm based at least in part on the determined methylation status of each of one or more markers without any recitation of what part of methylation levels are required or any recitation of increased or decreased methylation levels required for diagnosis in the active process step the claim is rendered indefinite.  
Claim 1 and 6 are indefinite over the recitation of  “each of one or more markers”.  The recitation of each of one or more is unclear because it is not clear if the claim is requiring each one, each of the markers, one of the markers or more than one of the markers.  Because it is not clear what the limitation of the markers are within the claims, one of skill in the art cannot determine the metes and bounds of the claimed subject matter.  Removing the word each and reciting one or more markers would overcome this rejection. 
Claim 48 is indefinite over the recitation of “a methylation locus comprising at least a portion of the differentially methylated region (DMR) KCNK12-MHS2 '627 [chr2:47569627-475698581] (SEQ ID NO: 5)”.  Parentheticals make the claim indefinite because it is unclear whether the information in the parentheses has the same, less, or more weight as the rest of the claim language.  The information in the parenthesis is not equivalent to the information that it defines since KCNK12-MHS2 ‘627 is not an art recognized term in the art and SEQ ID NO 5 comprises a nucleotide sequence.  It is unclear if the differentially methylated region is KCNK12, MSH2, a fusion of KCNK12 and MSH2 or some other undefined gene or region.  This rejection may be overcome by deleting KCNK12-MHS2 '627 [chr2:47569627-475698581] and reciting SEQ ID NO: 5. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10, 31-33, 35-36 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to methods comprising determining a methylation status of one or more markers identified in a sample wherein at least one of the markers is a methylation locus comprising at least a portion of a differentially methylated region (DMR)  within gene KCNK12, MSH2 or both KCNK12 and MSH2 and determining the subject has a colorectal neoplasm based in part on the determined methylation status.  The claims do not define the methylated regions.  Dependent claim 48 recites a DMR of SEQ ID NO:5 but there is no CpG regions or methylation status that is defined within any sequence. 
Accordingly, the claimed genus of DMR regions  is considered to be significantly large given the fact that the claims encompass any single or multiple CpG sites, methylation level or methylated sites in any region of MSH2, KCNK12 or both MSH2 and KCNK12 gene.  
The specification does not disclose a single methylation site or CpG site that is associated with colorectal cancer.   Thereby, the specification has not adequately described the large gene of DMR or methylated sites or methylation levels that are associated with colorectal cancer.  The specification teaches a list of DMR found to be significantly altered methylation pattern in blood and/or tissue of colorectal cancer or advanced adenoma patients compared to control (see table 1).  The specification in table 1 teaches SEQ ID NO 5 which is 232 nucleotides and comprises a portion of KCNK12 and MSH2 as the sequence overlaps a region of both genes.  SEQ ID NO 5, which is a 268 nucleotide region that comprises a portion of MSH2 and KCNK12. The specification teaches that a methylation locus is or includes a gene, such as a gene provided in Table 1.  The specification teaches that methylation locus can include DNA regions adjacent to one or more of the included DMRs (see para 143).   The specification teaches that a methylation locus is or includes a portion of the coding region of a  gene provided in table 1.   Additionally a methylation locus includes but is not limited to  identified nucleic acid boundaries of a coding region of gene. Thus the DMR and methylation locus encompass any number of nucleotide regions that are not only within the coding region but are within the boundaries of any coding region, which encompasses a large undefined region. 

The specification does not teach what the methylation pattern is or if the methylation status is increased, decreased or how the DMR has changed among colorectal cancer and controls.   The specification does not disclose any expression analysis or expression analysis associated with any methylated areas of CRNIP1.  other purpose for detecting a MED12 mutation.
Relevant to the lack of particular structural limitations in the rejected claims, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

Additionally, the specification does not disclose a clear structure-function relationship between the claimed DMR and colorectal cancer.   There is no showing or evidence which links particular nucleotide methylated locations in the MSH2, KCNK12 or both genes to determine DMR associated with colorectal cancer.  In the absence of any real structure-function relationship and in the absence of a representative number of species of the claimed genus, there is insufficient descriptive support for the currently claimed genus of determining at least a portion of DMR in any region of MSH2, KCNK12 or both MSH2 and KCNK12 to thereby detect colorectal neoplasms.  While limitations from the specification are not read into a claim, a claim must be read in view of the specification. 
It is acknowledged that the specification also teaches the general methodology for detecting methylation of genes, such as MSH2 and KCNK12 gene.  However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. Thereby, a showing of how to potentially identify DMR and methylation locus which are linked colorectal cancer such that any change in DMR is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of DMRs as broadly defined in the instant specification within any region of gene KCNK12, MSH2 and both KCNK12 and MSH2 that are associated with colorectal neoplasm.  The specification does not disclose any DMR within KCNK12, MSH2 or both KCNK12 and MSH2 except for SEQ ID NO 5 linked to colorectal neoplasm and even within SEQ ID NO 5 the specification does not teach the methylation status required for detecting colorectal neoplasm.  The specification merely teaches altered methylation patterns of SEQ ID NO5 but does not disclose what the methylation patterns are that are associated with colorectal neoplasm.  Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of DMR of MSH2, KCNK12, and even SEQ ID NO 5  which are not described in the specification that would be associated with colorectal neoplasm.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 31-32, 35-36 and 48 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gross (WO2020/069350 A1, cited on IDS).
Gross teaches cancer assay panels (bait sets) for detection of cancer specific methylation patterns in targets genomic regions and using the cancer assay panel for diagnosis of cancer (claim 6-7).  Gross teaches analysis of cell free DNA (see para 8).  Gross teaches type of cancer comprises colorectal cancer (see para 17) (claim 2).
Gross teaches obtaining cfDNA from a subject, isolating cfDNA by hybridization capture, obtaining sequence reads to determine methylation states of fragments and applying a classifier to the sequence (see para 21) (claim 9). Gross teaches the use of bait sets or probes for enriching the sample and identifying genomic sites by detecting methylation patterns (next generation sequencing and bait probes to enrich sample) (claims 6-7).  Gross teaches detecting CpG sites and methylation locus of 30bp target region (see para 183) (claim 36).  Gross teaches obtaining plasma from subject and performing whole genome bisulfite sequencing using Illumina DNA libraries (parallel sequencing) (see para 289) (claim 3, 31-32, 35). Gross teaches determining CpG sites and determining differentially methylated based on a ranked score (see para 10) (claim 8-9).  Gross teaches SEQ ID NO 17514 is hypermethylation which is SEQ ID NO 5 (see sequence listing) (claim 48).
Claims 1-3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolvraa (WO2013/097868 A1, cited on IDS).
Kolvraa teaches a method for detecting colorectal adenoma by identifying hypermethylation of DNA in stool samples and classifying having colorectal cancer (see pg 3, lines 3-6) (claim 2-3). Kolvraa teaches evaluating methylation in a CpG rich region.  Kolvraa teaches a sequence of DNA is hypermethylated when the methylation of the same sequence is great than the mean methylation in the same normal DNA sequence (see pg 4, lines 10-20).  Kolvraa teaches determining methylation status of CpG rich regions to identify the presence of colorectal adenomas (see pg. 7, lines 12-20) (claim 8-9).  Kolvraa teaches samples can be tissue samples or body fluid samples and include blood and stool samples (see pg. 7, lines 22-30) (claim 3 and 31).   Kolvraa teaches different methods to determine methylation status of CpG region including sequencing, real time PCR (qPCR) (see pg. 10 lines 30-35) (claim 33).  Kolvraa teaches methylation status can be determined using massive parallel sequence and next generation sequencing which includes bait probes (see pg. 13 last paragraph cont’d to pg 14)(claims 6-7, 9, 35). Kolvraa teaches target sequences at most 300 base pairs (see claim 5) (claim 36).  Kolvraa teaches analysis of DNA using Illumina Infinium 450k Methylation assay (see pg. 146).  The 450k methylation assay comprises determining methylation status at SEQ ID NO 5 as probes on 450K methylation array comprise at least a portion of KCNK12, MSH2 and SEQ ID NO 5.  The claims only require determining a methylation status of a methylation locus comprising a portion of differentially methylation region of KCNK12, MSH2 and SEQ ID NO 5, which is encompasses in the probes and analysis of hybridization assay for methylation performed by using the 450K methylation array as it comprises probes that comprise a portion of KCNK12, MSH2, and SEQ ID NO 5.  In analyzing the data in example 2 the methylations status of a portion of KCNK12, MSH2 and SEQ ID NO 5 will be determined.  
Claims 1-3, 8-10 and 33  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Exner (Britich J Cancer, 2015, 113, 1034-145) as evidence by Pulverer (Biochemie 94, 2012, 2345-2352). 
Exner teaches methylation analysis of colorectal cancer by analysis of DNA from tissue samples (claims 1-3).  Exner teaches targets CpG 360 DNA methylation array analysis for methylation analysis (claim 8-9).  Exner teaches DNA microarray for 360 methylation marker candidates as published by Pulverer.  Pulverver teaches DNA microarray for 360 methylation markers including MSH2 analysis followed by qPCR validation (see figure 1).  Thus the DNA microarray in Exner comprises CpG sites for methylation status of portion of MSH2.  Exner teaches microarray analysis was followed by MSRE-qPCR (claim 10 and claim 33).  

Conclusion
No claims are allowable.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/Primary Examiner, Art Unit 1634